DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.

Status of Claims
This action is in reply to the response and amendments filed on 7 July 2022, and the request for continued examination filed on 21 July 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-15, and 17-20 have been amended.
Claims 16 is cancelled.
Claim 5 is original / previously presented.
Claims 1-15 and 17-20 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-15 and 17-20 have been considered but they are not persuasive.
Applicant argues that "the pending claims are directed to patent-eligible subject matter because, in distinguishing between an allegedly unpatentable abstract idea and a patent-eligible application of that idea, legal precedent requires a consideration of all the claimed elements taken as a whole, and a determination as to whether the elements of the claims add enough in the way of specific, practical application to differentiate the scope of the claimed elements from the alleged underlying abstract idea" (Remarks pg. 6).  Examiner disagrees. The proposed claim amendments are directed towards certain methods of organizing human activities (claim 1: receiving an item..., determining a current location..., locating the vehicle..., determining a price..., notifying a customer..., and obtaining access...; claim 11:  identify an item..., determine a current location..., generate a delivery route..., modify the delivery route..., determine a price..., notify a customer..., obtain access..., unlocking a vehicle...) and/or mental processes (claim 1: determining a current location..., locating the vehicle..., determining a price...; claim 11: identifying an item..., determine a current location..., generate a delivery route..., modify the delivery route..., determine a price...); that merely use computers as a tool to perform tasks otherwise performed by a person / people, which is not a practical application or significantly more. Viewing the claim limitations and the additional elements as an ordered combination does not add anything further than looking at each of the claim limitations individually.  Hence, the claims recite a judicial exception without a practical application or significantly more.  This argument is not persuasive
Applicant argues that the claims are eligible because of the claim 1 limitation "notifying a customer associated with the customer vehicle of a delivery route associated with a delivery service vehicle carrying the item and a plurality of arrival times at a plurality of locations associated with the delivery route" and “Independent claim 11 is similarly amended” (Remarks pg. 8).  Examiner disagrees.  This notifying step is claimed at a high level of detail and represents an organizing human activity, in particular the sub-groupings of commercial interactions, marketing or sales activities or behaviors, managing personal behavior or relationships or interactions between people, following rules or instructions).  The limitation is claimed at such a high level of detail, and it is comparable to the manual task of a delivery coordinator telling a customer what the delivery schedule is for a truck that will be delivering (or can deliver) their item; or is also comparable to a delivery driver telling a customer when and where they picked up the item, where they drove, and when and where they delivered the item (verbally, or in a report).  Note that in claim 1 this step is not even performed by a computer, so broadest reasonable interpretation supports that it could be performed by a delivery coordinator or a driver.  Note that in claim 11 this step is performed by a processor and memory, and at this high level of technical detail this amounts to no more than 'applying' the abstract idea on a general purpose / generic computer which is not a practical application or significantly more.  This argument is not persuasive.
Applicant argues that the claims are eligible because "amended independent claim 1 improves computer functionality by automatically notifying customers associated with the customer vehicle of the delivery route associated with a delivery service vehicle that is carrying the item for delivery and a plurality of arrival times at a plurality of locations associated with the delivery route " and notifying a customer "meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible" (Remarks pg. 8).  Examiner disagrees. First, the computer itself is not improved in the claims.  At best, only the business / entrepreneurial process is improved by notifying a customer, and the computer (claim 11) in this step is only being used as a tool of implementation which is not an improvement to the computer itself, or an improvement to computer technology, or a practical application in Step 2A Prong Two. Second, this limitation does not represent a practical application because it is part of the abstract idea in Step 2A Prong One.  This argument is not persuasive.
Regarding the previous 35 USC 103 rejection of claims 1-15 and 17-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.

Priority
This application 16/620,397 filed on 6 December 2019 is a national stage entry of PCT/US16/64477.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 26 August 2022 has been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10:
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-10 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-10 recite an abstract idea. Independent claim 1 recites receiving an item for delivery to a customer vehicle; determining a current location of the customer vehicle; locating the customer vehicle based on the current location; determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the vehicle having no predetermined schedule; notifying a customer associated with the customer vehicle of a delivery route associated with a delivery service vehicle carrying the item and a plurality of arrival times at a plurality of locations associated with the delivery route; and obtaining access to an interior of the customer vehicle for delivering the item therein, wherein obtaining access to the interior of the customer vehicle comprises unlocking a vehicle access point. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of recites receiving an item for delivery to a customer vehicle; determining a current location of the customer vehicle; locating the customer vehicle based on the current location; determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the vehicle having no predetermined schedule; notifying a customer associated with the customer vehicle of a delivery route associated with a delivery service vehicle carrying the item and a plurality of arrival times at a plurality of locations associated with the delivery route; and automatically obtaining access to an interior of the customer vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the customer vehicle comprises unlocking a vehicle access point are methods of organizing human activities.  For instance, claim 1 is similar to managing a delivery service that includes a person delivering a package to a vehicle at its known location, reporting on their progress, and then unlocking the vehicle to deliver the package using an obtained access. Other than reciting generic computer language, such as ‘automatically’, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the subgroupings of commercial interactions, marketing activities or behaviors, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a current location of the customer vehicle; locating the customer vehicle based on the current location; and determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes). Nothing in the claim elements preclude these steps from practically being performed in the mind.  For example, determining in the context of the claims encompass a user manually observing and judging the location of a customer vehicle, and judging or forming an opinion how much to charge for delivering the item to a customer vehicle with an unknown schedule; locating in the context of the claims encompass a user manually observing the customer vehicle location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, judgment, opinion), then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. automatically obtaining access, automatically… unlocking a customer vehicle access point) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 1 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. ‘automatically’) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes (e.g. a person obtaining access to the customer vehicle (i.e. a person obtains a physical key); a person unlocking a customer vehicle access point (i.e. a person unlocks a door or trunk with a physical key).  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Also note that the claims do not explicitly state any devices or additional elements performing the receiving, determining a current location, locating, determining a price, or notifying, and under broadest reasonable interpretation these limitations could otherwise be performed by a person. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the elements regarding delivery to a customer vehicle in the limitations do no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery), and as such do not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (claim 1: ‘automatically’). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of ‘automatically’ obtaining access / unlocking a customer vehicle access point amount to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).  In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that it was well-known as a traditional method of enabling access to a parked and locked vehicle using electronic vehicle keys for delivery of products to the vehicle (Davidsson ¶[0003]). Note that the claims do not explicitly state any devices performing the receiving, determining a current location, locating, determining a price, or notifying and under broadest reasonable interpretation these limitations could otherwise be performed by a person. Hence, these limitations do not include elements that provide significantly more than the abstract idea.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding delivery to a customer vehicle do no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see Etherington’s “Daimler begins testing Smart car trunk delivery service” (2016) detailing that package delivery to the trunk of a customer vehicle was well known at the time of filing (Etherington ¶1 beginning “Packages delivered to the trunk of your car isn’t an entirely new concept…”). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that delivery to locked vehicles was well known at the time, and traditional methods of enabling access for delivery of products to a parked and locked vehicle including conventional or electronic vehicle keys, and using door identifying tokens to manage access (Davidsson ¶[0003-4]). Hence, this field of use does not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to deliver a product to locations other than a house), that is tangentially associated with a technology element (e.g. computers) and field of use (e.g. vehicles), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 1, and further considering the addition of dependent claims 2-10. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation of acknowledging, to the customer, delivery of the item into the customer vehicle is further directed to a method of organizing human activity (commercial interaction, managing personal behavior or relationships or interactions between people) as described in the independent claim.  Next, the limitations of sending an image obtained by a sensor to the customer represent additional elements that are not indicative of a practical application or significantly more.  Sending and obtain[ing] are claimed at a high level of generality (as a general means of transmitting data associated with acknowledging the delivery; as a general means of gathering data for acknowledging the delivery); and amount to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The recitation of the sensor is a computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, these sending and obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0042-43] describing the additional element of sending an image obtained by a sensor to a customer at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3 and 4: The limitations of querying current location information from the customer vehicle (claim 3), and iteratively querying the customer vehicle for current location information to confirm the current location during the delivery route (claim 4) represent additional elements that are not indicative of a practical application or significantly more.  Querying is claimed at a high level of generality (as a general means of gathering data for determining), and amounts to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The customer vehicle is only being used as a tool in the querying, and there are no technical steps regarding querying more than using computers as a tool to perform an otherwise manual process (e.g. obtaining location information). Furthermore, these querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE); and repetitive calculations (Flook). See the Applicant’s specification ¶[0024], ¶[0027-32] describing the additional element of querying the vehicle and continuous querying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 5: The limitation of dynamically modifying the delivery route based on the current location is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation of authenticating the item at the customer vehicle is further directed to a method of organizing human activity (commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the access to the interior of the customer vehicle is determined based on a size of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) and/or mental processes (evaluation, judgment) as described in the independent claim. The limitation scanning a code on the item represents an additional element that is not indicative of a practical application or significantly more. Scanning is claimed at a high level of generality (as a general means of gathering data for authenticating), and amounts to mere data gathering, which is an insignificant extra-solution activities that is not a practical application or significantly more. Furthermore, these scanning steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular performing electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0037], ¶[0041], ¶[0046] describing the additional element of scanning a code on the item at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 8: The limitation of detecting delivery of the item into the interior of the customer vehicle is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (observation) as described in the independent claim. Detecting is claimed at such a high level it does not state who or what is performing the detecting. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation of securing the customer vehicle after detecting delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation of automatically accessing the interior of the customer vehicle through at least one of a window, a door, and a trunk of the customer vehicle, and wherein automatically accessing the interior of the customer vehicle through the window prevents access to the customer vehicle beyond an area necessary for delivery of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) as described in the independent claim. Note the limitation ‘accessing the interior through the window prevents access to the customer vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package.  The recitation of ‘automatically’ accessing and the lack of technical detail amounts to merely ‘applying’ the abstract idea with a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claim 1, and the dependent claims 2-10 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-10 are ineligible.
Claims 11-15 and 17-20:
Claims 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 11-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 11-20 recite an abstract idea. Independent claim 11 recites to: identify an item for delivery to a customer vehicle; determine a current location of the customer vehicle; generate a delivery route based on the current location of the customer vehicle; modify the delivery route in response to a change in the current location; determine a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule; notify a customer associated with the customer vehicle of the delivery route and a plurality of arrival times at a plurality of locations associated with the delivery route; and obtain access to an interior of the customer vehicle for delivering the item therein, wherein obtaining access to the interior of the customer vehicle comprises unlocking a customer vehicle access point. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations to identify an item for delivery to a customer vehicle; determine a current location of the customer vehicle; generate a delivery route based on the current location of the customer vehicle; modify the delivery route in response to a change in the current location; determine a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule; notify a customer associated with the customer vehicle of the delivery route and a plurality of arrival times at a plurality of locations associated with the delivery route; notify a customer associated with the customer vehicle of the delivery route and a plurality of arrival times at a plurality of locations associated with the delivery route; and automatically obtain access to an interior of the customer vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the customer vehicle comprises unlocking a customer vehicle access point are methods of organizing human activities.  For instance, the claims are similar to managing a delivery service that includes a delivery person delivering a package to a vehicle by establishing a route to the vehicle’s known location and then modifying the delivery route when the vehicle location changes, reporting progress, and then the delivery person unlocking the vehicle to deliver the package using an obtained access. Other than reciting generic computer language, such as at least one processor, and memory, and ‘automatically’ performing steps, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the subgroupings of commercial interactions, marketing activities or behaviors, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations to identify an item for delivery to a customer vehicle; determine a current location of the customer vehicle; generate a delivery route based on the current location of the customer vehicle; automatically modify the delivery route in response to a change in the current location; and determine a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting at least one processor, and memory, and ‘automatically’ modify, nothing in the claim elements preclude these step from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, to identify in the context of the claims encompass a user manually observing and judging an item for delivery; to determine in the context of the claims encompass a user manually observing and judging the location of a vehicle, and judging or forming an opinion how much to charge for delivering the item to a vehicle with an unknown schedule; to generate and modify in the context of the claims encompasses evaluating vehicle current location and judging a delivery route and route adjustments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. at least one processor, and memory, ‘automatically’ modify / obtain access / unlocking) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activity grouping / mental processes in a computer environment.  The claimed computer components (i.e. at least one processor, and memory; ‘automatically’ modifying, obtaining access / unlocking) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes, including a person obtaining access to the customer vehicle (i.e. a person obtains a physical key), and a person unlocking a customer vehicle access point (i.e. a person unlocks a door or trunk with a physical key).  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the element of delivery to a customer vehicle in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (at least one processor, and memory, ‘automatically’ modifying / obtaining access / unlocking). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of at least one processor and memory to perform identifying, determining current location, generating, modifying, determining a price, notifying, obtaining access, unlocking amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that it was well-known as a traditional method of enabling access to a parked and locked vehicle using electronic vehicle keys for delivery of products to the vehicle, i.e. automatically obtaining access / unlocking a vehicle access point (Davidsson ¶[0003]). Hence, these limitations do not include elements that provide significantly more than the abstract idea.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element regarding delivery to a customer vehicle does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see Etherington’s “Daimler begins testing Smart car trunk delivery service” (2016) detailing that package delivery to the trunk of a customer vehicle was well known at the time of filing (Etherington ¶1 beginning “Packages delivered to the trunk of your car isn’t an entirely new concept…”). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that delivery to locked vehicles was well known at the time, and traditional methods of enabling access for delivery of products to a vehicle including conventional or electronic vehicle keys, and using door identifying tokens to manage access (Davidsson ¶[0003-4]). Hence, this field of use does not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead, the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to deliver a product to locations other than a house), that is tangentially associated with a technology element (e.g. computers) and field of use (e.g. vehicles), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 11, and further considering the addition of dependent claims 12-15, 17-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 12: The limitation wherein the instructions further cause the at least one processor to acknowledge, to a customer, delivery of the item into the customer vehicle is further directed to a method of organizing human activity (commercial interaction, managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Next, the limitation by sending an image obtained by a sensor to the customer represent additional elements that are not indicative of a practical application or significantly more.  Sending and obtain[ing] are claimed at a high level of generality (as a general means of transmitting data associated with acknowledging the delivery; as a general means of gathering data for acknowledging the delivery); and amount to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The recitation of the sensor is a computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, these sending and obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0042-43] describing the additional element of sending an image obtained by a sensor to a customer at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 13 and 14: The limitations of querying current location information from the customer vehicle  (claim 13), and iteratively querying the customer vehicle for current location information to confirm the current location during a delivery route (claim 14) represent additional elements that are not indicative of a practical application or significantly more.  Querying is claimed at a high level of generality (as a general means of gathering data for determining), and amounts to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The vehicle is only being used as a tool in the querying, and there are no technical steps regarding querying more than using computers as a tool to perform an otherwise manual process (e.g. obtaining location information). Furthermore, these querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE); and repetitive calculations (Flook). See the Applicant’s specification ¶[0024], ¶[0027-32] describing the additional element of querying the vehicle and continuous querying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 15: The limitation wherein the instructions further cause the at least one processor to locate the customer vehicle based on the current location is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) or mental process (judgement) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 17: The limitation wherein the instructions further cause the at least one processor to detect delivery of the item into the interior of the customer vehicle is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (observation) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. The limitation wherein the access to the interior of the customer vehicle is determined based on a size of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) and/or mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation wherein the instructions further cause the at least one processor to secure the customer vehicle after detecting delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19: The limitation of automatically unlocking at least one of a window, a door, and a trunk of the customer vehicle, and wherein automatically obtaining access to the interior of the customer vehicle through the window prevents access to the customer vehicle beyond an area necessary for delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Note the limitation ‘obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package. The recitation of ‘automatically’ unlocking and obtaining access and the lack of technical details represents merely ‘applying’ the abstract idea on a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 20: The limitations of automatically opening at least one of the window, the door, and the trunk, and wherein automatically obtaining access to the interior of the customer vehicle through the window prevents access to the customer vehicle beyond an area necessary for delivery of the item are further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of ‘automatically’ opening and obtaining access and the lack of technical details represents merely ‘applying’ the abstract idea with a generic computer device. The limitation ‘obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claim 11, and the dependent claims 12-15, 17-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 11-15, 17-20 are ineligible.

Novelty / Non-Obviousness
Claims 1-15, and 17-20 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests in combination with the other claim limitations “receiving an item for delivery to a customer vehicle; determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule” as recited in claim 1, and similarly recited in claim 11.
The closest prior art of Oz (US 2016/0099927 A1) details delivery of an item to a customer’s vehicle; determining an additional delivery fee is to be paid by the customer to have a product delivered to a customer’s vehicle using the GPS location of the vehicle, and it is optional whether or not the customer specifies any expected location (e.g. home, work) of the vehicle at the time of ordering the product, such that the vehicle has no predetermined schedule (Oz ¶[0139-141], ¶[0148]).  However, Oz does not explicitly state the price for delivering the item is increased based on the current location of the customer vehicle having no predetermined schedule.
The prior art of Stark (US 2017/0017920 A1) details delivery of an item to an alternate delivery location including a customer vehicle using the satellite navigation system of the customer’s vehicle, and estimating the probable whereabouts at particular times of the day (Stark ¶[0023], ¶[0030-31]).  However, Stark does not explicitly state determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule.
The prior art of Gillen (US 2015/0242811 A1) details delivery of an item to a delivery location including a customer’s unattended vehicle using the current GPS location of the vehicle (Gillen ¶[0086-87]). However, Gillen does not explicitly state determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule.
The prior art of Popken “Amazon Tests Delivery To Your Car” (2015) details Amazon will deliver an ordered product to a customer’s car, located by tracked by GPS (Popken ¶3 beginning “During the online checkout process…”). However, Popken does not explicitly state determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule.
Thus, the art on record fails to collectively teach “receiving an item for delivery to a customer vehicle; determining a price for delivering the item, wherein the price is increased based at least in part on the current location of the customer vehicle having no predetermined schedule” as substantially required by independent claims 1 and 11.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2011/0173041 A1 to Breitenbach details venue product sales and networking, and notifying a delivery customer while the delivery vehicle is enroute to their delivery location of multiple arrival times and locations (Breitenbach ¶[0063]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628